Title: William C. Rives to James Madison, 10 March 1836
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir
                            
                            
                                
                                    Orange Ct. House
                                
                                March 10th 36.
                            
                        
                        
                        I desired very much to have had the pleasure of paying my respects to yourself & Mrs. Madison on my
                            way to Washington, but the necessity of my being there with as little delay as possible & the almost impassable
                            state of the roads, (which has compelled me to leave Mrs. Rives behind, to follow me when she can), have deprived me of
                            that satisfaction.
                        It has given me great pleasure to learn that you have passed comfortably thro’ the rigorous &
                            unpleasant winter we have had, & I trust that, in availing ourselves of the earliest opportunity of a visit to
                            Montpelier after our return, we shall have the gratification of finding you & Mrs. Madison still in the enjoyment
                            of your usual health. Begging to offer the homage of my best respects to her & my cordial regards to Mr. Todd, I
                            remain, my dear sir, with sentiments of profound & affectionate attachment your’s most truly
                        
                        
                            
                                W C Rives.
                            
                        
                    